Citation Nr: 0900632	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-10 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for right ankle surgery on August 8, 2006, 
from Oregon Surgery Center.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 determination made by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Roseburg, Oregon, that denied the veteran's claim 
for reimbursement for, or payment of, unauthorized medical 
expenses for right ankle surgery on August 8, 2006, from 
Oregon Surgery Center.  


FINDINGS OF FACT

1.  The veteran underwent right ankle surgery on August 8, 
2006, at the Oregon Surgery Center.  Prior authorization for 
such treatment was not given by VA, nor could it be implied.  

2.  On August 8, 2006, service connection was in effect for 
lumbosacral or cervical strain, rated as 20 percent 
disabling; major depressive disorder, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
impaired hearing, rated as noncompensably disabling.  The 
veteran was not in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities; service connection was not in effect for a 
right ankle disorder, nor has a right ankle disorder been 
associated with or held to be aggravating his service-
connected disabilities.  

3.  Such right ankle surgery was not rendered in response to 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.

4.  The preponderance of the credible and probative evidence 
establishes that a VA or Federal medical facility was 
feasibly available for purposes of providing timely surgery 
to the veteran's right ankle, and an attempt to wait for such 
treatment would have been considered reasonable by a prudent 
layperson for the treatment of the veteran at the time that 
he received right ankle surgery at Oregon Surgery Center.


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, 
unauthorized medical expenses for right ankle surgery on 
August 8, 2006 at the Oregon Surgery Center have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties 
to notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed the case for purposes of ascertaining that 
the appellant has had a fair opportunity to present arguments 
and evidence in support of his claim for reimbursement of 
medical expenses.  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  For example, the January 2007 
statement of the case provided the veteran-appellant with the 
governing laws and regulations, as well as the basis for the 
denial of his claim.  The appellant was provided several 
opportunities to provide pertinent evidence in support of his 
claim and he has provided pertinent evidence and argument in 
response to these overtures.  In addition, the veteran was 
offered an opportunity for a hearing in this case, but waived 
his opportunity for a hearing.  Further development and 
expending of VA's resources is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
therefore prejudice the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Factual Background

Service connection has been in effect for many years for 
lumbosacral or cervical strain, rated as 20 percent disabling 
major depressive disorder, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; and impaired 
hearing, rated as noncompensably disabling.  At no time, has 
the veteran been in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities; service connection has not been in effect for a 
right ankle disorder nor has a right ankle disorder been 
associated with or held to be aggravating his service-
connected disabilities.  

VA medical treatment records reflect that the veteran, a 
self-employed logger, was seen in the Roseburg VA Medical 
Center (VAMC) emergency room on July 29, 2006, for right 
ankle pain and swelling following an injury sustained on a 
logging site.  The veteran had jumped 12 feet off of a bank 
onto a concrete surface that he mistakenly believed was a 
dirt surface.  X-ray of the right ankle revealed fractures of 
the distal fibula and posterior aspect of the tibia.  The 
diagnosis was fracture of the right ankle.  The veteran was 
released with tall crutches, an imobilizer walking boot, and 
Tramadol for pain relief, with instructions for 
immobilization and elevation of the foot.  Follow-up 
appointment with the VA orthopedic clinic was scheduled for 
August 14, 2006.  

Private medical treatment records reveal that the veteran was 
seen at the Oregon Surgery Center on August 4, 2006, with a 
complaint of right ankle pain.  It was noted that following 
the logging accident, he had been seen at the VA and placed 
in a short leg walking boot, but had not been able to put 
weight on the right foot.  Following examination, the 
recommendation was for open reduction surgery of the right 
ankle with internal fixation.  He was scheduled for surgery 
for August 8, 2006.  

According to the veteran's August 2006 notice of 
disagreement, his wife called the VA Roseburg Medical Center 
on August 7, 2006, to inquire whether VA would pay for the 
surgery.  She was told to contact the veteran's primary care 
physician, Dr. D.  The veteran stated that his wife was 
subsequently contacted by someone from Dr. D.'s office and 
advised that the veteran should cancel the private surgery 
(because VA would not pay for it) and make an appointment 
with a VA orthopedic doctor.  According to the veteran, Dr. 
D. subsequently called him and tried to convince him not to 
have the private surgery and to go to see the VA orthopedic 
doctor so that they could determine whether the injury was 
bad enough to send the veteran to the Portland VA Medical 
Center.  The veteran stated that Dr. D. asked him to cancel 
the private surgery and stated that he would get the veteran 
in to see the VA orthopedic doctor on August 8, 2006, so that 
they could determine what they needed to do.  The veteran 
stated that he told Dr. D. that he had the private surgery 
scheduled for 8:30 AM on August 8, 2006, and that he was not 
going to cancel it.  The veteran stated that he was then 
informed by Dr. D. that he was on his own in the matter.  

On August 8, 2006, the veteran underwent open reduction and 
internal fixation of a fibular fracture, and repair of the 
deltoid ligament of the right ankle at the Oregon Surgery 
Center.  

There is of record outpatient treatment notes dated August 8, 
2006, by M.T.D., a Nurse Practioner of the VAMC orthopedic 
clinic.  According to the notes, M.T.D. had initially written 
that alternatives to surgery should be explored, but 
subsequently wrote that given the delay in the veteran's 
care, it seemed reasonable to go with a fee basis because of 
the time it would take to get to Portland VAMC for orthopedic 
care of this more extensive trauma, and the pain issues 
involved. 

Following the August 8, 2006, right ankle surgery at the 
Oregon Surgery Center, the veteran filed for reimbursement 
for, or payment of, the unauthorized medical expenses for 
that surgery.  In August 2008, following a review of the 
veteran's case by Dr. B., the Chief of Staff of the Roseburg 
VAMC, his request for reimbursement was denied on the basis 
that the veteran had elected to have private treatment.  In 
January 2007, the request was reviewed by a second VA 
physician, the Acting Chief of Staff at the VAMC, and the 
prior denial was confirmed on the basis that the veteran 
could have been treated at a VA facility, and that the VAMC, 
Roseburg, radiology department had found a hairline fracture 
that could be stabilized with a cast or brace with follow-up 
at the Portland VAMC orthopedic clinic.  

Analysis

The veteran appears to argue that he is entitled to 
reimbursement or payment either on the basis of an implicit 
prior authorization or on the basis that it was for treatment 
of a medical emergency for which a VA medical facility was 
not feasibly available.  Specifically, the veteran has 
asserted that when the VA orthopedic nurse practitioner, 
M.T.D., indicated in the August 8, 2006, treatment note that 
a fee basis surgery was advisable, this statement should be 
considered as prior authorization for the payment for the 
right ankle surgery.  In the alternative, the veteran has 
also alleged that the severe nature of his right ankle injury 
did not allow him to wait for treatment from VA because of 
the delays associated with obtaining such treatment, and so 
he had no choice but to continue with the private surgery 
that had already been scheduled.  

It is undisputed that the veteran received unauthorized 
surgery for a nonservice-connected disability, namely his 
right ankle fracture, on August 8, 2006.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In making this factual determination regarding "prior 
authorization," it is significant to note that in his notice 
of disagreement the veteran freely admitted that he was told 
by his primary physician that the private surgery was not 
authorized and would not be paid for by VA.  He also admitted 
that he decided to proceed despite that warning.  Despite 
this admission, the veteran has also argued that the 
treatment note prepared by a VA orthopedic nurse practitioner 
contemporaneous with the surgery in question should form a 
basis for prior authorization of fee basis surgery.  Even if 
the veteran could prove that this information was 
communicated directly to him and that he relied upon it to 
his detriment, it cannot be considered to be tantamount to 
implicit, much less explicit, authorization for private 
treatment and VA payment thereof.  Clearly, specific 
formalities which must be followed in order to obtain such 
prior authorization under 38 C.F.R. § 17.54 were not complied 
with here, and as a result, proper authorization from VA was 
not obtained. 

Our inquiry does not end there, however.  A second avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, 
which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment.'"  Malone v. Gober, 
10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __  (2008).  
Specifically, the change of interest is that the word 
"shall" in the first sentence, replaced the word "may."  
This made the payment or reimbursement by VA of treatment 
non-discretionary, if the veteran satisfied the requirements 
for such payment.  That is, under the version of §§ 1725 and 
1728 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.  While the 
provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994). 

In this case, the issue is whether the care rendered was 
emergent; there is no question of additional expenses 
incurred after the specific date in question.  Further, under 
both versions of the applicable statutes, the conditions set 
out in the remainder of the statutes must be met in order for 
VA to make payment or reimbursement.  Thus, although the 
veteran has not been apprised of the revised version of 
38 U.S.C.A. §§ 1725 and 1728, the Board finds no prejudice to 
the veteran by the Board decision.  See Bernard, 4 Vet. App. 
at 384.  Further, the Board need not determine whether 
38 U.S.C.A. §§ 1725 and 1728 as revised effective October 10, 
2008 is to be given retroactive effect.  

Both versions of 38 U.S.C.A. § Section 1728 pertain to 
medical expenses incurred in non-VA facilities where 
emergency care or services were rendered to a veteran in need 
thereof for an adjudicated service-connected disability, for 
a non service-connected disability associated with and held 
to be aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability.  All three of 
these statutory requirements must be met before payment may 
be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, the treatment in question was for a nonservice-
connected right ankle disability and the veteran is not in 
receipt of a total rating based on individual unemployability 
due to service-connected disabilities.  Further, there is no 
evidence to suggest that the disability for which treatment 
was received, a right ankle disability, is associated with 
and/or held to be aggravating any of his service-connected 
disabilities, nor has it been argued otherwise.  Thus, it is 
clear that previously noted criteria were not met at the time 
that he incurred unauthorized medical expenses for the 
surgery performed on August 8, 2006.  

The Board has also considered that the Millennium Health Care 
and Benefits Act provides authority for the reimbursement of 
non-VA emergency treatment under certain conditions for 
veteran's who are not seeking treatment for a service-
connected or related disability or do not have a total 
rating.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  These 
provisions also provide that, in order to obtain 
reimbursement of medical expenses, it must be shown that the 
treatment was for emergency services and that Department or 
other Federal facilities were not feasibly available, and 
that an attempt to use them beforehand would not have been 
reasonable.  See 38 C.F.R. § 17.1002.  As discussed in detail 
above, the treatment in question was not emergent in nature 
and a Federal facility was available to provide that 
treatment.  Specifically, the veteran's primary care VA 
physician told him on the day prior to the surgery in 
question that VA orthopedic treatment would be provided on 
the next day.  By his own admission, the veteran ignored his 
physician's advice.  Moreover, at least two VA physicians (a 
VAMC Chief of Staff and an Acting VAMC Chief of Staff) have 
provided their opinions that a VA facility was available to 
treat the veteran for the right ankle disability at issue.  
These opinions were based upon reviews of the pertinent 
medical records.  Although the claims file contains a 
treatment note from a VA orthopedic nurse practitioner that 
indicates that fee basis treatment for the right ankle 
disability would be reasonable, the Board places dispositive 
weight in the opinions of the 3 VA physicians (one of which 
was the veteran's own treating physician) who found that the 
veteran could have, and should have waited for VA surgery.  
As the veteran freely admitted in his notice of disagreement, 
he chose not to wait, and was warned that he was doing so at 
his own peril.  Accordingly, reimbursement for the 
unauthorized medical expenses for surgery performed on August 
8, 2006, at the Oregon Surgery Center, is not warranted under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1002.

The Board is sympathetic to the veteran's contentions, 
however, for the reasons set forth above, the criteria under 
any pertinent provision for entitlement to reimbursement for, 
or payment of, unauthorized medical expenses for surgery on 
August 8, 2006 at the Oregon Surgery Center have not been 
met.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution of his claim.  Rather, as the preponderance of 
the evidence is against the claim, it must be denied.  

ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for surgery on August 8, 2006 at the Oregon 
Surgery Center, is denied.  




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


